DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1 was originally pending in this application and claims 2-11 and 13-20 were added in the preliminary amendments filed concurrently with the original filing of the application.  Subsequently, claims 10-11 were canceled and claim 21 was added in the subsequent preliminary amendments dated 9/2/2021. Thus, claims 1-9 and 13-21 are currently pending and have been examined below. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 
Claims Numbering Issue
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Here, claim number 12 is missing.  Therefore, claim 12 has been treated as canceled in order to correct the record.

Claim Objections
In claims 4-5 and 15-17, the word “distance” should be replaced with --a distance-- to correct a minor matter of form.
In claims 2 and 14, the claims should be amended as follows to correct minor matters of form as well as antecedent support.  Specifically, “the data collected from the one or more vehicles represents at least one of vehicle position, vehicle speed and time and wherein vehicle speed is greater than or equal to zero” should be replaced with --the data collected from the one or more vehicles represents at least one of a vehicle position, a vehicle speed and a time and wherein the vehicle speed is greater than or equal to zero--;
In claims 6 and 18, “vehicle acceleration” should be replaced with --a vehicle acceleration--.
Claim 9 is objected to for the following typographical/clerical error.  Specifically, the expression “(Carry the adjustments through)” after the end period should be canceled.


Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, with respect to independent claim 13, the limitation “the calculated one or more metric values” lacks antecedent support basis.  That is, it is not clear if this limitation is referring to the previously recited “one or more performance metric values” or not. Correction is requested. 
In view of the above, dependent claims 14-20 are also rejected as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,748,355 to Ashton et al. as specifically listed below.
Claims 1, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,748,355 to Ashton et al. 
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 of U.S. Patent No. 10,748,355 to Ashton et al., respectively.
Claims 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 10,748,355 to Ashton et al., respectively.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,748,355 to Ashton et al.

Claims 1-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9, 11, 12, 18, 23, 25, 26, 27, 29, 31 and 35of U.S. Patent No. 9,922,469 to Ashton et al. as specifically listed below.

Claims 1, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23 and 35 of U.S. Patent No. 9,922,469 to Ashton et al., respectively. 
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 9,922,469 to Ashton et al., respectively.
   Claims 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 18, 11 and 12 of U.S. Patent No. 9,922,469 to Ashton et al., respectively.
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 of U.S. Patent No. 9,922,469 to Ashton et al., respectively.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31, 11 and 12 of U.S. Patent No. 9,922,469 to Ashton et al., respectively.

Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patents noted above additionally recite limitations not included in the instant application thus rendering the scope of the independent claims of this application broader than the corresponding issued patents. In other words, the entire scope of the references claims falls within the scope of the examined claims (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). To put it differently, the species or sub-genus in U.S. Patent Nos. 9,922,469 and 10,748,355 anticipates the claimed genus in the instant application and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 13-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 13 and 21 are directed toward a method, system and a computer readable medium, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 13 and 21 are directed to an abstract idea of ranking vehicles based on travel routes and presenting the same.  More specifically, the claim (e.g. claim 21) recites the steps of receiving data representative of one or more travel parameters for one or more vehicles (data collection), the data for each of the one or more travel parameters being represented by a data distribution (data type), each vehicle of the one or more vehicles having a type of propulsion system selected from the group consisting of. a combustion engine, an electrical motor, and a hybrid system (description); for each of the one or more vehicles, calculating one or more metric values based on the one or more travel parameter data distributions (mathematical concept); assigning a score to each of the one or more vehicles based on the calculated one or more metric values (mathematical concept); presenting a ranking of the one or more vehicles based on the assigned scores (post-solution activity recited at a high level of generality); and causing a controlling operation of a propulsion system of a vehicle selected from the ranked one or more vehicles, wherein causing the controlling operation of the propulsion system of the selected vehicle comprises transmitting a control command to an information management device of the selected vehicle (post-solution activity amounting to merely issuing a command).

The claim thus falls within the “Mental Processes” and “mathematical concepts” groupings of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of ranking vehicles based on travel routes and presenting the same is merely implemented on a generic computer. Thus, there is no integration of the abstract idea into a practical application.  It is further noted that the recited controlling step is not positively recited and amounts to merely post-solution activity.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements, but for a generic computer, that provide significantly more than the recited judicial exception.  Merely using a generic processor to perform said functions is not sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a combination, do not amount to significantly more than the abstract idea.  That is, these additional elements are recited at a high level of generality and only perform generic functions.  Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  Generic computer elements have been held to not qualify as “significantly more” in Alice.  Additionally, the type of information being manipulated does not impose meaningful limitation nor render the idea less abstract
Thus, since claims 1, 13 and 21 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter. 
	Dependent claims 2-9 and 14-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 1-9 and 13-21 are also rejected under 35 U.S.C. § 101. 

Claim 21 is additionally rejected under 35 U.S.C. 101 because it is not falling under any of the four statutory categories of invention (processes, machines, manufactures and compositions of matter). Specifically, the claimed “computer readable media,” under the broadest reasonable interpretation, encompasses a computer program per se (often referred to as “software per se”) thus not having a physical or tangible form (MPEP § 2106.03). Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility. Correction is requested to remedy this deficiency (e.g. by excluding transitory signals). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 13-15 and 17-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yucel et al. (US 2013/0046526, hereinafter “Yucel” included in the IDS dated 8/18/2020). 
With respect to claim 1, Yucel discloses a computing device-implemented method comprising: receiving data representative of one or more travel parameters for one or more vehicles (¶ 16, via sensors on the vehicle and Fig. 2, e.g. distance traveled, vehicle speed, etc. as data representative of one or more travel parameters), the data for each of the one or more travel parameters being represented by a data distribution (Fig. 2 and ¶ 86, e.g. distance traveled, time-averaged, etc. requiring a distribution range), each vehicle of the one or more vehicles having a type of propulsion system selected from the group consisting of: a combustion engine, an electrical motor, and a hybrid system (Fig. 13, engine 1322); for each of the one or more vehicles, calculating one or more metric values based on the one or more travel parameter data distributions (¶ 25; e.g. performance metrics such as time average, fuel economy average, etc. all calculated based on a travel parameter such as traveled distance); assigning a score to each of the one or more vehicles based on the calculated one or more metric values; presenting a ranking of the one or more vehicles based on the assigned scores (e.g. abstract, ¶¶ 25 and 86, and claims 1 and 17, assigning scores and comparing to select an optimum value, and ranking the vehicles); and causing a controlling operation of a propulsion system of a vehicle selected from the ranked one or more vehicles (¶ 81, “(TDE) 1360, which may guide a driver 1350 in selecting a transmission gear number 601 and a throttle position 119 to optimize fuel economy” and ¶ 98, “in FIG. 13 arrow 1381 is double headed. In some embodiments of the invention, the kernel 1362 may determine that the vehicle 1300 itself is operating suboptimally, and send a command to the ECU 1321 or other component or system, causing the vehicle 1300 to change its behavior”), wherein causing the controlling operation of the propulsion system of the selected vehicle comprises transmitting a control command to an information management device (¶ 88, trip dynamic kernel 1362 and ¶ 97, “ trip dynamics kernel 1362 may analyze data, communicate information, and cause actions to be taken”) of the selected vehicle.
With respect to claim 2, Yucel further discloses wherein the data received from the one or more vehicles represents at least one of vehicle position, vehicle speed and time and wherein vehicle speed is greater than or equal to zero (Fig. 2 reference. 202).
With respect to claim 3, Yucel further discloses wherein at least one of the one or more travel parameters represents distance traveled by the vehicle (Fig. 2, ref. 203, distance traveled).
With respect to claim 5, Yucel further discloses wherein one of the calculated one or more metric values is based on distance traveled by the vehicle for a period of time (¶86 or, for example, Fig. 20, S is distance travelled over the time period t1-t2 as indicated in the integral                         
                            
                                
                                    ∫
                                    
                                        t
                                        1
                                    
                                    
                                        t
                                        2
                                    
                                
                                
                                    v
                                    d
                                    t
                                
                            
                        
                    ).
With respect to claim 6, Yucel further discloses wherein one of the calculated one or more metric values represents vehicle acceleration (acceleration “a” over the time period t1-t2, Fig. 20 and ¶71). 
With respect to claim 7, Yucel further discloses determining one or more vehicle control strategies from the data distributions (e.g. ¶ 84, adjusting the throttle position based on the performance score).
With respect to claim 8, Yucel further discloses wherein one of the performance metric values represents fuel efficiency (Fig. 1, 104, fuel economy score Sf).
With respect to claim 9, Yucel further discloses wherein one of the calculated one or more metric values represents operating cost (¶ 122, cost of the trip). 
 With respect to claims 13 and 21, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 13 and 21 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 13 and 21 are also rejected over the same rationale as claim 1. 
With respect to claims 14-15 and 17-20, all the limitations have been analyzed in view of claims 2-3, 5-6 and 8-9, respectively, and it has been determined that claims 14-15 and 17-20 do not teach or define any new limitations beyond those previously recited in claims 2-3, 5-6 and 8-9; therefore, claims 14-15 and 17-20 are also rejected over the same rationale as the previous claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yucel. 
With respect to claim 4, Yucel does not expressly disclose wherein one of the calculated one or more metric values represents a percentage of distance traveled by the vehicle below a particular speed.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selectively chosen a range (e.g. percentage of distance below a speed threshold), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
With respect to claim 16, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 16 is also rejected over the same rationale as claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669